Affirm and Opinion Filed October 1, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01476-CR

                             JOSE FRANCISCO ORTEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F01-52273-M

                                MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Myers
                                   Opinion by Justice Francis

       Jose Francisco Ortez appeals from the adjudication of his guilt for aggravated robbery

with a deadly weapon. The trial court assessed punishment at imprisonment for seven years. On

appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel

Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right

to file a pro se response, but he did not file a pro se response.
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47
131295F.U05
 
                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE
 
 

                                                 




                                               ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JOSE FRANCISCO ORTEZ, Appellant                     Appeal from the 194th Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01476-CR       V.                         F01-52273-M).
                                                    Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                        Justices FitzGerald and Myers participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 1, 2013




 
 
 
 
 
                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE
 



                                            ‐3‐